GRIER, Circuit Justice.
The district court decreed in favour of the libellants, on the state of pleadings and proofs, as the case stood before them. But I am of opinion that the bill should have been dismissed, on grounds not taken in the argument of the case in the district court, and for reasons •which, if they had been urged in the argument before that court, would have produced a different result. We do not think it worth while to inquire whether the intervenors have taken the proper steps to compel the production of the shipping articles, in order to show whether the mariners contracted for a voyage to Philadelphia and back again to Spain, because we think that no sufficient allegations appear on the face of the pleadings or in the evidence, to justify the interference of the court in favour of the libellants; and moreover, because we are satisfied from facts either admitted or apparent on the record, that the proceedings as between the libellants and master, are collusive, and instituted for the purpose of evading the attachment laid by an American creditor, in a suit against one of the owners of the vessel.
A court' of admiralty has jurisdiction in suits for wages, promoted by foreign seamen against foreign vessels, as questions of general maritime law. But the exercise of such jurisdiction is discretionary with the court, and to be permitted or withheld according to circumstances. The express consent of the foreign minister or consul, is not essentially necessary to found such jurisdiction. Nevertheless, the exercise of it, is rather a matter of comity than of duty. Whether it ought ever to be exercised against the remonstrance of the representatives of such foreign nation, we need not inquire; as we cannot foresee all possible cases, and that question is not before us. But when the court does entertain such cases without the request of the representative of the government, they will require the libellants to exhibit such a case of peculiar hardship, injustice or injury, likely to be suffered without such interference, as would raise the presumption of a request, because it is in fact conferring a favour on such foreign state. If the contract with the mariners has been dissolved; if the voyage has been terminated, and there is a dissolution of the relation of the seamen with the ship; or If such dissolution has been caused by some wrongful act of the master; or if a bottomry bond has become due at the end of the voyage, and the remedy might be endangered by delay, in such and like cases as a matter of comity, not of right, courts of admiralty will interfere to protect the rights of foreigners in our ports. I do not think it necessary to examine specially each of the numerous cases to be found on this subject. They are sufficiently collected in the books. Pritch. Dig. p. 477, tit. “Wages"; Abb. Shipp. Bost. p. 786. It will appear from them that courts of admiralty have expressed extreme unwillingness to interfere in suits for wages, by a foreign mariner against a foreign ship; and have done so only where there was strong reason to believe that there would be a failure of remedy, in case the mariners were compelled to await an opportunity of obtaining redress in their own tribunals. In such cases it may well be presumed that the nation over whose vessels we assume this jurisdiction, will consider it as an act of comity, and not of unwarranted interference.
If, in this case, the voyage had been ended and the mariners discharged by the master, it would undoubtedly-have presented a proper case for the interference of our court, to assist them in recovering their wages. But it is averred in the pleadings, and not denied, as a fact, that the mariners returned on the home voyage to Spain in the same vessel, in company with the master, who was personally liable, and himself an owner. The mariners have in the vessel an ample security for their wages. Although the libel states, that they shipped on a voyage from Barcelona to Philadelphia, it does not state the voyage ended here, or that they could not, on their return, have ample remedy or redress in their own courts. On the contrary, it is abundantly evident from the face of these records, that this libel has been by agreement and collusion with, the master, for the purpose of wresting'the money in the hands of the garnishees from the foreign attachment. In order to trump up a bill equal to the balance of freight, charges of $18, §25, and even §40 a month, are set down as mariners’ wages. The answer of the captain (admitting every thing alleged in the libel) is drawn out and sworn to before the libel was filed or process was issued. The vessel is rescued from the attachment by the claim of the captain, as part owner in possession, and carried away. The-captain, mariners and vessel, have returned together to Spain, after having schemed and executed this transparent contrivance to rescue the freight from the attachment. It would be an excess of comity for an American court to interfere in a case of this kind, in order to enable the master of a foreign vessel to elude the process of our courts in favour of one of our own citizens. The libel is dismissed with costs, adjudged to be paid to the inter-venors and consignees by the libellants and Antonio Minor, the master, jointly and severally. Decree reversed.